Case 1:16-cv-00443-CFC Document 156 Filed 10/26/18 Page 1 of 5 PageID #: 4562



                     IN THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF DELAWARE


 IPC SYSTEMS, INC.,

                       Plaintiff,                   C.A. No. 16-443 (CFC)

                v.                                  JURY TRIAL DEMANDED

 CLOUD9 TECHNOLOGIES LLC,

                       Defendant.


         DEFENDANT’S MOTION FOR SANCTIONS UNDER RULE 37(b) AND
       OTHER RELIEF DUE TO IPC’S NON-COMPLIANCE WITH THE COURT’S
                         OCTOBER 2, 2018 ORDER

         Defendant Cloud9 Technologies LLC hereby moves for sanctions under Rule 37(b) and

other relief due to IPC Systems, Inc.’s (“IPC”) non-compliance with the Court’s October 2, 2018

Order compelling IPC to provide certain disclosures for its purported technical trade secrets. In

particular, IPC should be precluded from asserting any purported technical trade secrets for which

IPC did not comply with the Court’s October 2, 2018 order and should pay Cloud9’s reasonable

expenses, including attorney’s fees, caused by IPC’s non-compliance. The grounds for this motion

are set forth in the Opening Brief in Support being filed contemporaneously herewith.




                                                1
10549463/1
Case 1:16-cv-00443-CFC Document 156 Filed 10/26/18 Page 2 of 5 PageID #: 4563



Dated: October 26, 2018            Respectfully submitted,


                                       /s/ Kenneth L. Dorsney
                                   Kenneth L. Dorsney (I.D. #3726)
                                   MORRIS JAMES LLP
                                   500 Delaware Avenue, Suite 1500
                                   Wilmington, DE 19801-1494
                                   Telephone: (302) 888.6800
                                   Email: kdorsney@morrisjames.com

                                   John M. Desmarais (pro hac vice)
                                   Justin P.D. Wilcox (pro hac vice)
                                   Jordan N. Malz (pro hac vice)
                                   Steven Balcof (pro hac vice)
                                   DESMARAIS LLP
                                   230 Park Avenue
                                   New York, NY 10169
                                   Telephone: (212) 351-3400
                                   jdesmarais@desmaraisllp.com
                                   jwilcox@desmaraisllp.com
                                   jmalz@desmaraisllp.com
                                   sbalcof@desmaraisllp.com

                                   Attorneys for Cloud9 Technologies LLC




                                      2
10549463/1
Case 1:16-cv-00443-CFC Document 156 Filed 10/26/18 Page 3 of 5 PageID #: 4564



                                 RULE 7.1.1 CERTIFICATE


         Counsel for Cloud9 Technologies LLC confirms that a reasonable effort has been made

to reach agreement on the matters set forth in this letter. The effort included oral communication

and Delaware counsel for both parties. IPC Systems, Inc.’s counsel indicated that IPC Systems,

Inc. will not agree to relief sought by Cloud9 Technologies LLC.



                                                    /s/ Kenneth L. Dorsney

                                                    Kenneth L. Dorsney (#3726)




                                                3
10549463/1
Case 1:16-cv-00443-CFC Document 156 Filed 10/26/18 Page 4 of 5 PageID #: 4565



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE
 IPC SYSTEMS, INC.,                                    )
                                                       )
                                                       )
                                  Plaintiff,
                                                       )
                                                       )         C.A. No. 16-443 (CFC)
             v.
                                                       )
                                                       )
 CLOUD9 TECHNOLOGIES LLC,                              )
                                                       )
                                  Defendant.           )


                                       [PROPOSED] ORDER

         A Motion for Sanctions Under Rule 37(b) And Other Relief Due To IPC’s Non-

Compliance With The Court’s October 2, 2018 Order having been made by motion on October 26,

2018, by Defendant Cloud9 Technologies LLC (“Cloud9”); Plaintiff IPC Systems, Inc. (“IPC”)

having responded; and the Court having heard argument of counsel, being fully advised and of the

opinion that the motions should be granted;

         Now, therefore:

         1.       The Court finds that IPC has not complied with the Court’s October 2, 2018 Order

requiring IPC to provide a one-paragraph to three-page description or flowchart that concisely

defines the algorithm and the step-by-step procedures that the algorithm comprises for technical

trade secret Nos. 3, 4, 5, 7, 8, 9, 11, 14, 16, 17, 27, and 29, without substantial justification.

         2.       The Court further finds that IPC has not complied with the Court’s October 2, 2018

Order to disclose the parameters, co-efficients, or values for purported trade secrets identified by

IPC in its response to discovery requests that encompasses specific parameters, co-efficients, or

values, namely technical trade secret Nos. 6, 10, and 31, without substantial justification.



                                                   4
10549463/1
Case 1:16-cv-00443-CFC Document 156 Filed 10/26/18 Page 5 of 5 PageID #: 4566



         3.     The Court further finds that IPC has not complied with the Court’s October 2, 2018

Order to identify specific lines of code pertinent to technical trade secret No. 31, without

substantial justification.

         4.     IT IS ORDERED that IPC shall be precluded from asserting technical trade secret

Nos. 3, 4, 5, 6, 7, 8, 9, 10, 11, 14, 16, 17, 27, 29, and 31 as part of its trade secret allegations in

this case.

         5.     IT IS FURTHER ORDERED that IPC or counsel advising IPC shall pay Cloud9’s

reasonable expenses, including attorney’s fees, associated with IPC’s non-compliance with the

October 2, 2018 Order.


SO ORDERED, this _____ day of __________, 2018.




                                                             UNITED STATES DISTRICT JUDGE




                                                  5
10549463/1
